Citation Nr: 1608183	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for abdominal neuralgia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas made in in May 2008 and February 2009. 

The matter was previously before the Board in June 2012 and July 2014, but it was remanded for further development.  Further development in compliance with the Board's remand instructions has been completed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence indicates that the Veteran experiences occasional involuntary bowl movements necessitating the wearing of a pad, but that the Veteran does not experience extensive leakage and fairly frequent involuntary bowel movements or a complete loss of sphincter control.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 percent have been met for abdominal neuralgia.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled for hearing before the Board , but she failed to appear and has not provided good cause for her absence.  As such, her hearing request is considered to have been withdrawn.

The Veteran also underwent VA examinations in July 2012 and August 2014 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  Of note, the second examination was an effort to obtain additional information that had not been provided by the 2012 VA examination.  These examinations are considered to provide sufficient information to rate the Veteran's claim, and they are therefore considered to be adequate.  Moreover, neither the Veteran nor her representative has objected to the adequacy of the August 2014 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Abdominal Neuralgia

The Veteran contends that she is entitled to a disability rating in excess of 10 percent for her abdominal neuralgia.  She first filed for service connection in July 2006, and, in February 2009, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed the rating that had been assigned.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's initial rating was previously assigned pursuant to a hyphenated diagnostic code; specifically Diagnostic Code 7399-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In February 2009, the RO initially determined that Veteran's specific disability was not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27 , which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was Diagnostic Code 7319 (irritable colon syndrome).

Nevertheless, since the original rating was assigned evidence has subsequently come to light that indicates that Diagnostic Code 7332 (rectum and anus, impairment of sphincter control) is more appropriate to the Veteran's reported symptomatology.  Specifically, an August 2014 VA examination indicates that the Veteran experiences occasional fecal incontinence.  Diagnostic Code 7399-7319 has not been in effect for 20 years or more, and, therefore, the Board has the authority to make such a change.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Moreover, VA is not permitted to rate disabilities by analogy when there is a diagnostic code that is specifically labeled with the name of a particular condition.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Fecal incontinence is defined as the "failure of control of the anal sphincters[.]"  Dorland's Illustrated Medical Dictionary, 928 (32nd ed., 2012).  Therefore, Diagnostic Code 7332 (rectum and anus, impairment of sphincter control) is the appropriate diagnostic code by which to rate the Veteran's disability.

Under Diagnostic Code 7332, a disability rating of 10 percent is assigned when the Veteran's disability manifests in constant slight or occasional moderate leakage, and a disability rating of 30 percent is assigned when the Veteran's disability manifests in occasional involuntary bowel movements, necessitating the wearing of a pad.  A disability rating of 60 percent is assigned when the Veteran's disability manifests in extensive leakage and fairly frequent involuntary bowel movements, and a total disability rating is assigned when the Veteran's disability manifests in complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Of note, while the Veteran is currently rated under DC 7319, the 30 percent rating that is being assigned here would be commensurate with the highest schedular rating available under DC 7319 and therefore that DC will not be discussed further.

Although the Veteran's treatment records from July 2006 to present indicate that the Veteran has on occasion reported experiencing symptoms such as diarrhea; the record does not contain an evaluation of the severity of the Veteran's intestinal condition until a VA examination that she underwent in August 2014.  

At the August 2014 VA examination, the Veteran reported experiencing constipation, but she denied any history of irritable bowel syndrome.  The examiner indicated that the Veteran had occasional diarrhea associate with fecal incontinence for which she wore a pad.  The Veteran is competent to report these symptoms; see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and the Board finds the Veteran credible in this report.  

Accordingly, the weight of the evidence indicates that the Veteran is entitled to a disability rating of 30 percent, because occasional involuntary bowel movements, in this case diarrhea, necessitates the wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The weight of the evidence also indicates that the Veteran is not entitled to a disability rating of 60 percent or a total disability rating.  Occasional events occur less often then frequent events.  Therefore, the Veteran's occasional involuntary bowel movements are not severe enough to be described as extensive leakage with fairly frequent involuntary bowel movements.  The weight of the evidence also indicates that the Veteran is not entitled to a total disability rating either, because a complete loss of sphincter control is even more severe than extensive leakage with fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 7332.

As described, a 30 percent schedular rating is granted.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The symptoms associated with the Veteran's disability are involuntary bowel movements.  The schedular rating criteria, in this case, assigns disability ratings based on the frequency and severity of involuntary bowel movements, which appears to be the predominant symptom the Veteran experiences as a result of her abdominal neuralgia.  Therefore, the Veteran's symptoms are anticipated by the schedular rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.


ORDER

A disability rating of 30 percent for abdominal neuralgia is granted; subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran contends that she is entitled to TDIU.  Previously, the RO denied the Veteran TDIU, because the Veteran did not meet the schedular rating criteria.  Given the assignment of an increased rating which, the Veteran may meet the rating criteria for consideration of a TDIU on a schedular basis.  As such, the RO should reconsider the Veteran for TDIU in light of the Veteran's increased rating for abdominal neuralgia.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for entitlement to TDIU.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


